Citation Nr: 1645528	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  14-15 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In June 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that proceeding is of record.

In December 2015, the Board remanded the appeal for additional evidentiary development.

In April 2016, the Veteran submitted additional evidence directly to the Board.  In the October 2016 informal hearing presentation, the Veteran's representative indicated that the Veteran waived local consideration of the statement.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2015).

The issue of service connection for a right leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a foot disability that is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in November 2012, prior to the initial July 2013 rating decision.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).
Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  

Pursuant to the December 2015 Board Remand, Social Security Administration (SSA) records have been obtained, and the Veteran was afforded a VA foot examination in January 2016.  The Board finds that the RO substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).  Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in June 2015.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253   (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b). 

In relevant part, 38 U.S.C.A. 1154 (a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b). 

However, 38 C.F.R. § 3.303 (b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309 (a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303 (b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309 (a)).

III.  Analysis

The Veteran contends that he is entitled to service connection for a bilateral foot disability as a result of active duty service between July 1970 and February 1972.  Specifically, he asserts that he was issued boots during Special Training Company (STC) that were too small, and that he was not provided the correct size boots for approximately 6 weeks.  Running in the boots about 20 miles a day caused blisters, which later turned to corns.  His foot problems continued throughout service; his MOS (military occupational specialty) was a cook, so he never sat down at work.  See, e.g., December 2012 statement; October 2013 notice of disagreement; January 2014 statement; June 2015 Board Hearing Transcript.

Service treatment records are silent for complaints of, or treatment for, foot problems.  On January 1972 separation examination, clinical evaluation of the lower extremities was normal.

Post-service, a January 2013 VA primary care note indicated a referral to podiatry for corns on each foot.

A February 2013 VA podiatry note indicates that the Veteran complained of painful calluses plantar and dorsal aspect of bilateral feet.  He reported that they have been occurring for over 10 years and believes that they started occurring during military service when he had to wear extremely tight shoes.  The Veteran noted the number of calluses and level of pain has increased since they originally started.   He noted that he has had to increase his shoe size from a 9 to a 10 to alleviate the pain.  He has tried to debride the calluses on his own but believes that he has never been able to go deep enough.  Following physical examination, the examiner assessed multiple hyperkeratoses secondary to pronated foot type, bilateral digiti quinti varus, and flexible hammer digit syndrome of digits 2, 3, and 4 bilaterally.  The examiner debrided all calluses and prescribed urea 40% cream.

VA treatment records dated July 2014 through May 2015 document regular care for bilateral foot pain related to multiple corns and calluses.  A May 2015 x-ray of the left foot showed hammertoe deformity of the 2nd, 3rd, and 4th toes.  There was no osseous injury or significant degenerative disease.

During his June 2015 Board Hearing, the Veteran reported that he was a size 8 and a half or 9 and was issued a size 7 boot in STC prior to basic training.  He testified that he had his feet examined at the infirmary about every week, and that he was provided medicine and salve.  He further testified that he had his feet examined at a private facility a couple of times after service, but there was no result.

On January 2016 VA examination, the Veteran reported that his bilateral foot symptoms began in service when he was dispensed boots that were smaller than his foot size.  He reported having to jog 20 miles per day in these boots during STC for two and a half months.  He stated he complained of foot pain in service and was treated with correct size boots and topical "salves," however, the condition remained persistent and progressive ever since.  He endorsed that his feet are very painful when he walks such that he has to use a cane.  He is followed by the VA podiatry service for multiple painful corns and calluses for which he is treated with topical urea 20% cream, shoe inserts, and regular debridements.  He states since his separation from service he has worked in a variety of positions, including 20 years as a nighttime housekeeping supervisor, 20 years in daytime factory line work, 8 years as a plant manager, 8 years as a driver.  He stopped working in 2012 and reported he receives SSA benefits for his painful feet and prostate cancer conditions.

Physical examination revealed painful corns and calluses of the feet.  X-rays did not show arthritis.  The examiner opined that the condition claimed was less likely than not caused by service.  Per a review of the STRs, the enlistment history and examination were negative for a foot condition.  Objective evidence to support the Veteran complained of, was treated for, or diagnosed with a foot condition in service or within one year after his separation from service is lacking.  The separation exam dated in January 1972 documented a normal foot and skin examination.  According to a review of the available post-service medical records in VBMS, the Veteran's current bilateral foot condition originally was diagnosed and treated in the year of 2013, which is 40 years post-service.  The etiology of the Veteran's current bilateral foot condition of painful corns and calluses is likely from chronic biomechanical wear and tear of his feet.  He admits that he worked long hours on his feet for decades post-service.

Based on the foregoing, the Board finds that service connection for a bilateral foot disability is not warranted.  The earliest post service reference to or diagnosis of any foot disability is dated in his July 2012 claim for compensation (approximately 40 years after service discharge), despite the fact that the claims file contains VA treatment records dating back to October 2006.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); Shaw v. Principi, 3 Vet. App. 365 (1992) (finding the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).

The Veteran's allegations in support of his claim are not convincing.  He claims that foot problems in service were due to his having been given ill-fitting boots during service.  To the extent, he is claiming that he had problems with the feet in service, his claim is competent and credible.  However, he provides no basis for attributing foot problems in service with current foot problems and his claim to this effect is of little probative value.  His service treatment records were devoid of any complaints of foot troubles, and his January 1972 separation examination showed that his feet were normal.  Moreover, when the Veteran initially sought treatment in 2013 for bilateral foot calluses and corns, he reported that he had a 10 year history of foot calluses and corns.  There is no convincing evidence of continuity of foot calluses and corns post-discharge.

The only other evidence regarding a relationship between the Veteran's current bilateral foot disability and service is the opinion of the January 2016 VA examiner, which opined that the Veteran's bilateral foot disability was less likely than not related to service.   The examiner reviewed the claims file, considered the Veteran's statements regarding his injury, and performed a physical examination.  The VA examiner provided a well-articulated rationale for his opinion, concluding that the Veteran's intervening work history is a more likely cause of his current disability, rather than the ill-fitting boots he wore during service in 1970.  Proximate cause is that which, in a natural and continuous sequence, unbroken by any efficient intervening cause, produces injury, and without which the injury would not have occurred.  See Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  An "intervening cause" is one that comes between the initial force or cause and the injury.  See Black's Law Dictionary, 1225 (6th ed. 1990).

The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

For these reasons, the Board finds that the claim of entitlement to service connection for a bilateral foot disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as a preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral foot disability is denied.


REMAND

Regarding the claim for right leg disability, the Board remanded the claim in part to obtain outstanding SSA records and treatment reports.  The remand also directed the AOJ to issue an SSOC following compliance with the Board's remand directive, however, the February 2016 SSOC did not readjudicate the claim of service connection for right leg disability.  Under these circumstances, the Board has no alternative but to once again remand this appeal for the AOJ to adjudicate the Veteran's service connection claim in light of this additional evidence, in the first instance, and for issuance of a rating decision and/or an SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2015).  See also Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

The AOJ must readjudicate the claim of service connection for right leg disability, considering all of the evidence added to the claims file since the February 2014 SSOC.  If the claim remains denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


